Citation Nr: 1641167	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based rating on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2015 and May 2016 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a rupture of long tendon of the right biceps, muscle group V, rated as 40 percent disabling; degenerative joint disease of the right shoulder, rated as 30 percent disabling; hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined evaluation is 70 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation

CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a notice letter to the Veteran in September 2009, prior to the adjudication of the claim in December 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2009 letter notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  Indeed, the September 2009 letter specifically addressed the schedular requirements for TDIU under 38 C.F.R. § 4.16.  This notice letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  In his May 2015 testimony, the Veteran also identified occasional treatment from two private physicians, Dr. R.V.A and Dr. O. (initials used to protect privacy).  The RO obtained treatment records from Dr. R.V.A. in September 2009.  The AOJ also contacted the Veteran regarding his authorization to release any private treatment records in both October 2015 and May 2016, specifically referencing Dr. R.V.A. and Dr O., yet he did not respond.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159 (c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claims being decided herein.

The Veteran further reported that he was awarded Social Security Administration (SSA) benefits.  However, he specified in his May 2015 testimony that they are not disability-based benefits.  He also reiterated that they are SSA retirement benefits at the June 2016 social and industrial survey.  Thus, there are no outstanding SSA records that would be relevant to the claim decided herein.

In addition, the Veteran was afforded VA examinations in September 2010, October 2010, June 2012, October 2013, October 2015, and June 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the VA examination report and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and fully address the medical questions relevant to making a determination in this case.  The Board finds that the June 2016 report is particularly adequate given the examiner's consideration of the combined impact of the Veteran's service connected disabilities, education, and prior employment history.

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about his private treatment and SSA benefits.  The undersigned Veterans Law Judge also held the record open for a period of 60 days to provide the Veteran and his representative additional time to submit any additional evidence.  Moreover, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that the AOJ has complied with the August 2015 and May 2016 remand directives.  In October 2015 and May 2016, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private treatment records from Dr. R.V.A. and Dr. O.  However, the Veteran did not respond to those requests.  As noted above, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining the private treatment records, the Board finds that AOJ has complied with August 2015 and May 2016 remand directives.  

The AOJ also obtained the most recent VA treatment records in October 2015 and December 2015.  Therefore, with regard to obtaining the VA treatment records, the Board finds that AOJ has complied with August 2015 remand directives.  

In addition, the AOJ scheduled the Veteran for a social and industrial survey in October 2015, obtained an addendum opinion regarding hearing loss and tinnitus from the October 2015 psychologist in December 2015, and scheduled the Veteran for a social and industrial survey in June 2016.  Therefore, the Board finds that the AOJ has also complied with the remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Law and Analysis

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extra-schedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to TDIU.

Initially, the Board notes that the Veteran is currently service-connected for a rupture of long tendon of the right biceps, muscle group V, rated as 40 percent disabling; degenerative joint disease of the right shoulder, rated as 30 percent disabling; hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined evaluation is 70 percent.  As such, he meets the schedular requirements for TDIU.  

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.

In his September 2009 claim, the Veteran stated that his service-connected disabilities prevent him from obtaining and maintaining employment.  He indicated that lifting his right arm is impossible, that writing is difficult, and that communicating and interacting with others is difficult.  At the May 2015 hearing, he also testified that he has no prior experience in sedentary employment, such as office work, and explained that the service-connected right arm  disabilities would create problems with sedentary employment involving phones and other office equipment because he is right-hand dominant.  

The Veteran has reported that he retired in 1998.  However, in a February 2013 VA Form 21-8940, he indicated that he worked from November 1960 through August 1998 in the field of electrical power.  His former employer confirmed these details and his retirement in 1998 in a March 2013 VA Form 21-4192.  The Veteran also submitted a September 2009 VA Form 21-8940 regarding his self-employment in a tree trimming business through January 2005.  In his January 2010 notice of disagreement, the Veteran reported that he quit due to the pain in his right upper extremity.  However, he also reported at the October 2015 VA examination that he retired when his wife passed away rather than due to pain in his right shoulder.  Thus, it appears that the Veteran's statements have been inconsistent regarding the regarding the reason he stopped working.  The June 2016 social worker further noted that he did not claim SSA disability upon his retirement in 1998, but continued working in his own business until his eligibility for SSA benefits based on retirement in 2005.  

An April 2009 VA audiological examiner noted that the Veteran's service-connected hearing difficulties had an impact on occupational activities.  However, the examiner did not provide any further explanation or indicate how his occupational activities would be affected.  Thus, the examination report has limited probative value.  

A September 2010 VA audiological examiner also noted there were significant effects on the Veteran's occupational activities due to hearing difficulty.  He indicated that the Veteran had difficulty understanding words in the context of other noise and at a distance and that he would need to ask people to repeat themselves.  The examiner stated that the Veteran's best communication would be on a one to one basis within three to six feet.  He concluded that the Veteran's service-connected hearing loss would have a significant impact on both sedentary and physical employment.  The examiner further observed that the Veteran does not use hearing aids, but believed that there would still be difficulty with amplification, especially in the context of background noise.  Although the examiner did find that the Veteran had significant occupational impairments from his service-connected hearing loss, he did not opine that the he was unable to work as a result of the disability. See Van Hoose, 4 Vet. App. at 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm).

The Veteran has also been afforded several VA examinations for his ruptured right biceps and right shoulder degenerative joint disease.  At an October 2010 examination, the Veteran reported having weakness, limitation of motion, and difficulty lifting weight.  The examiner indicated that the Veteran would have difficulty with physically demanding work, particularly work requiring a lot of lifting; however, he also stated that the Veteran was not likely to have any difficulty with employment involving light duty or sedentary work or employment. 

A June 2012 VA examiner also indicated that the Veteran did not have any functional impact on his ability to work.  However, the examiner did not provide any rationale for that conclusion.  Thus, the Board finds that the opinion is entitled to limited probative value.  

An October 2013 VA examiner reviewed the Veteran's employment history, including his work from 1960 through 1998 and in operating his own tree trimming business.  She noted the Veteran's difficulty with any movement of the right arm and shoulder above chest level and that his right arm fatigues more easily than his left arm.  The examiner considered his right shoulder pain as the major source of the Veteran's functional disabilities.  She indicated that the Veteran's right shoulder disability could present functional impairments impacting physical employment, such as work involving heavy lifting or raising his arm above chest level.  However, she concluded that these disabilities would not prevent sedentary work, as these functional impairments could be remedied with accommodations, such as using his left arm to reach for objects overhead.  

Moreover, the Veteran was provided a social and industrial survey in August 2015.  
The examiner largely concurred with the October 2013 VA examiner.  However, that examiner similarly referred to only the Veteran's right shoulder when discussing the impact of the Veteran's service-connected disabilities on his employment.  Thus, the AOJ obtained an addendum opinion from the October 2015 examiner regarding the impact of his service-connected hearing loss and tinnitus on his ability to work.  

In the addendum opinion, the examiner reviewed the April 2009 audiological examination during which the Veteran denied having any history of job-related problems due to hearing loss.  However, that examiner did not address the September 2010 audiological opinion or discuss the combined effects of the Veteran's service-connected disabilities.  Therefore, an additional social and industrial survey was provided in June 2016.  

The June 2016 VA examiner reviewed the Veteran's education, noting that he had graduated from high school.  She also recorded his employment history.  In this regard, she noted the progression of the Veteran's career and the lack of limitations in being able to perform what was required of him.  The examiner further noted the timeline of the Veteran's retirement when his wife passed away in 1998 to his full retirement in 2005.  In this regard, she observed that he did not claim SSA disability benefits upon his retirement in 1998, but continued working in his own business until his eligibility for SSA benefits based on retirement rather than disability in 2005.  With regard to the Veteran's service-connected disabilities, the examiner noted that the Veteran does not use hearing aids, as well as his own report that his hearing was not an issue until more recently.  The Veteran reported to the examiner that, while he had been working, there were times he could not lift his right arm over his head, but compensated by using his left arm or having someone help him.  

The June 2016 examiner concluded that the Veteran would be capable of obtaining a light duty position or sedentary work with reasonable accommodations to allow him to work as he had for most of his adult life.  She supported this conclusion with reference to the lack of any serious effect on the Veteran's social functioning caused by his service-connected disabilities and the lack of any effect of his service-connected disabilities on his ability to shop, travel, and assist with yard work.  Notably, the June 2016 social and industrial survey report is the only opinion of record considering the Veteran's education, employment history, and the combined effects of all of his service-connected disabilities.  Therefore, the Board finds the opinion to have high probative value.

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 70 percent disability evaluation, the evidence does not show that the service-connected disabilities preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1 (2015).  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.

ORDER

Entitlement to TDIU is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


